PER CURIAM:
Ronald Joseph Hamilton appeals the district court’s orders denying his motions for return of property and reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hamilton v. DEA, No. 1:06-cv-00991-BEC (D.Md. filed May 29, 2007 & entered May 30, 2007; filed June 21, 2007 & entered June 22, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.